                                                                                          FILED
                                                                                 2019 Jan-31 AM 10:15
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

WILLIE FRANK SIMMONS,                     )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Civil Action Number:
                                          )   2:17-cv-01899-AKK-SGC
LEON BOLLING, et al.,                     )
                                          )
      Defendants.                         )

                   MEMORANDUM OPINION AND ORDER

      The magistrate judge entered a report on January 8, 2019, recommending the

defendants’ motion for summary judgment be granted in part and denied in part.

Doc. 23. Specifically, the report recommended summary judgment be: (1) denied

on the individual capacity claim against defendant Jenkins for excessive force as it

relates to the alleged conduct after the plaintiff exited his cell on August 1, 2017;

and (2) granted as to all other claims. Id. Although the parties were advised of

their right to file specific written objections within fourteen days, no objections

have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

is ADOPTED and the recommendation is ACCEPTED. Accordingly, the court

ORDERS that the defendants’ motion for summary judgment is DENIED on the
individual capacity claim against defendant Jenkins for excessive force as it relates

to the alleged conduct after the plaintiff exited his cell on August 1, 2017. Finding

no genuine issue of material fact and that the defendants are entitled to judgment as

a matter of law as to the other claims, the court FURTHER ORDERS that the

defendants’ motion for summary judgment is GRANTED in all other respects.

       The Clerk is DIRECTED to TERM documents 21 and 23. The Clerk is

FURTHER DIRECTED to serve a copy of this memorandum opinion and order

on the plaintiff.

       DONE the 31st day of January, 2019.


                                       _________________________________
                                                ABDUL K. KALLON
                                         UNITED STATES DISTRICT JUDGE




                                         2
